Citation Nr: 0407470	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1995.  He also had periods of active duty for 
training (ACDUTRA) with the U.S. Army National Guard.  This 
claim arises from a period of ACDUTRA from November 5 through 
November 21, 1999, during which time he injured his back.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This issue of entitlement to service connection for a low 
back disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  

On August 29, 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In November 1999, during a period of ACDUTRA with the 
National Guard, the veteran fell off a 5-ton truck while 
performing maintenance.  He injured his lower back on the 
left side.  He received treatment for tenderness and 
swelling.  There were no further complaints or treatment for 
any low back disorder at the time.

Subsequently the veteran suffered serious injuries to his 
head and neck in a vehicular accident in June 2001.  The 
medical records do not show any X-rays of the lower back or 
any medication or treatment until he suffered injuries in the 
motor vehicle accident in June 2001.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The Board finds that the veteran has not been afforded an 
examination as to his low back complaints.  The veteran 
should be accorded an examination and a medical opinion 
should be obtained as to whether it is as likely as not that 
a current low back disorder is related to the low back injury 
he sustained during a period of ACDUTRA in November 1999.

Prior to this examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records.  In this case, the veteran offered testimony at a 
personal hearing in December 2001 that he had received 
ongoing treatment for his low back disability at the Dothan 
and Atlanta VAMCs.  His initial treatment after his June 2001 
vehicle accident was at a VAMC medical clinic in Ozark, 
Alabama.  There does not appear to be any records for the 
emergency treatment he received at that time.  There may be 
some outstanding treatment records from the other VAMCs 
concerning his low back disorder.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding VA medical 
records from November 1999 to the present time following the 
procedures set forth in 38 C.F.R. § 3.159.

Accordingly, the claim is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  

2.  The RO should obtain copies of the 
medical records from the Ozark VAMC 
facility pertaining to treatment he 
received on June 7, 2001, for a motor 
vehicle accident, as well as any records 
of ongoing treatment and/or evaluation 
from November 1999 up to the present time 
from the Ozark, Dothan and Atlanta VAMCs.  
The appellant and his representative 
should be informed of any negative 
response.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
to evaluate the nature, severity and 
etiology of his low back complaints.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  Following examination of 
the veteran and a review of the medical 
records, the examiner should provide 
opinions as to the following:

?	Is there pathology to account for 
the veteran's low back complaints?  
If so, please provide diagnosis or 
diagnoses.

?	Is it at least as likely as not that 
any such low back pathology began 
during his military service or is 
etiologically related to the injury 
he sustained to his lower back on 
the left side when he fell from a 
truck in November 1999.  The 
examiner should comment on the 
significance, if any, of the lack of 
any evidence of treatment for back 
complaints from November 1999 until 
November 2001, six months after a 
motor vehicle accident in June 2001.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and allowed a reasonable time for 
response.  Thereafter, if appropriate, 
the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

